Case 3:19-cr-00036-S Document 217 Filed 05/29/20 Pagelof2 PagelD 669

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
§
v. § CRIM. ACTION NO. 3:19-CR-0036-S
§
GLENN EVAN GORDON (7) §

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Glenn Evan Gordon’s (“Gordon”) Motion for Home
Confinement [ECF No. 214]. For the following reasons, the Court DENIES the Motion.

I, BACKGROUND

Defendant was convicted of Possession with Intent to Distribute a Controlled Substance in
violation of 21 U.S.C, § 841(a)(1) & (b)(1)\(C). On January 30, 2020, the Court sentenced Gordon
to 29 months’ imprisonment, to be followed by three years of supervised release. Gordon is 38
years old and is incarcerated at F.M.C. Fort Worth. He moves for the Court to order that he be
allowed to “finish the remainder of [his] sentence in home confinement, while adhering to the rules
and stipulations of the U.S.P.O., B.O.P., and R.R.C. placement.” Mot. for Home Confinement 2.

I. ANALYSIS

Gordon does not cite any grounds on which the Court can grant his Motion. The
Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136
“expanded the [Bureau of Prison’s (“BOP’s”)] authority under 18 U.S.C. § 3624(c)(2) to release
prisoners from custody to home confinement.” United States v. Depron, 2020 WL 2308636, at *1
n.1 (E.D. La. May 8, 2020). But the CARES Act does not authorize the Court to order that an
inmate be transferred to home confinement. See id. (noting that even under § 3642(c)(2), as

amended by the CARES Act, “home confinement determinations rest with the BOP”); United

 
Case 3:19-cr-00036-S Document 217 Filed 05/29/20 Page 2of2 PagelD 670

States v. Rakestraw, 2020 WL 2119838, at *2 (N.D. Tex. Apr. 14, 2020) (Rutherford, J.) (“To the
extent [the defendant] requests an order that he be transferred to home confinement, the motion is
without merit. The First Step Act does not provide the court authority to modify a Defendant’s
place of incarceration.” (collecting cases)), rec. adopted, 2020 WL 2114844 (N.D. Tex. May 1,
2020) (Lynn, C.J.). Because the Court lacks the authority to provide the relief requested by
Gordon, the Court denies the Motion.

KI. CONCLUSION

For the foregoing reasons the Court DENIES Gordon’s Motion for Home Confinement.
SO ORDERED.

SIGNED May 29, 2020.

pusite—

ACAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
